                                                                                        FILED
                                                                               2018 Dec-20 AM 08:32
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

RODERICK DELAUNE,                         )
                                          )
         Plaintiff,                       )
                                          )
v.                                        )   Case No. 2:18-cv-01190-LCB-SGC
                                          )
DR. ROTH,                                 )
                                          )
         Defendant.                       )

                           MEMORANDUM OPINION
         The magistrate judge entered a report on November 21, 2018,

recommending the federal claims in this action be dismissed without prejudice,

pursuant to 28 U.S.C. § 1915A(b)(1), for failing to state a claim upon which relief

can be granted. (Doc. 10). The magistrate judge further recommended that any

state law claims asserted in the complaint, including claims for negligence or

malpractice, be dismissed without prejudice, pursuant to 28 U.S.C. § 1367(c).

(Id.).    Although the magistrate judge advised the plaintiff of his right to file

specific written objections within fourteen (14) days, no objections have been

received by the court.

         Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report

is ADOPTED, and the recommendation is ACCEPTED.                     Therefore, in
accordance with 28 U.S.C. § 1915A(b)(1), the plaintiff’s federal claims are due to

be dismissed without prejudice for failing to state a claim upon which relief can be

granted. Additionally, any state law claims asserted in the complaint, including

claims for negligence and malpractice, are due to be dismissed without prejudice

pursuant to 28 U.S.C. § 1367(c)(3).

      A Final Judgment will be entered.

      DONE and ORDERED December 19, 2018.



                                      _________________________________
                                      LILES C. BURKE
                                      UNITED STATES DISTRICT JUDGE




                                          2
